Title: Under "illegal but done with good intent", a school principal uses her own insurance to get medical care for an impoverished student. Arrested for fraud.
Question:
Answer #1: That was incredibly stupid on her part.  She committed fraud when a few phone calls would have found a physician to look in the child’s throat for free or the Medicaid rate (less than $50) and the antibiotic he needed costs around $5 without insurance.  

Also, did she report the 15 year old’s guardian for medical neglect, as she is required to do?  Why wasn’t he covered by Medicaid or CHIP?  I have so many questions...